Citation Nr: 1600134	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  10-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating higher than 30 for posttraumatic stress disorder (PTSD) prior to March 24, 2011 and a rating higher than 70 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and February 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in a rating decision dated in April 2012 granted a 70 percent rating for PTSD effective March 24, 2011 and thus the issue is characterized as reflected on the title page.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) also have been reviewed and considered.  The claim for an increased rating for the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable determination to grant entitlement to TDIU, the only issue resolved herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for the following disabilities: PTSD rated 70 percent disabling, tinnitus rated 10 percent disabling, and bilateral hearing loss rated as noncompensable.  He has a combined rating of 70 percent.  Thus the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran previously worked as a truck driver and has a high school education plus one year of college.  See April 2012 TDIU claim.  He stopped working in 2008.  His previous employment history from 1986 to 2002 also includes working in delivery and maintenance.  See May 2003 TDIU claim (which the RO denied in a July 2003 rating decision).  

In April 2011, a VA medical doctor, Dr. M.E.T., opined that she had been treating the Veteran since 2009 for PTSD, that his symptoms have greatly impaired his ability to function occupationally, and that he has not been able to work for the past few years.  She concluded that the Veteran is unable to be employed due to his PTSD.  In May 2014 Dr. R.L.S. concluded that the Veteran is not employable due to his PTSD symptoms.  See May 2014 VA treatment records.  

Although the March 2011 VA PTSD examiner concluded that the Veteran did not meet the criteria for TDIU due to his PTSD, this opinion is inconsistent with the report that the Veteran was a truck driver, that his weekly panic attacks prevented him from being able to safely operate vehicles, and that his frequent physiological reactions to anxiety would interfere with his concentration and memory when under stress.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, this opinion is of minimum probative value.  

The United States Court of Appeals for Veterans Claims (Court) has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has one year of college and primarily has worked as a driver.  Given his level education, training, and work experience, the weight of the evidence shows that the severity of the service-connected PTSD renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Thus, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran was last afforded a VA PTSD examination in March 2011.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further, VA treatment records in May 2014 show that the Veteran's PTSD symptoms and memory difficulties continue to worsen.  As the evidence shows that the service-connected PTSD has increased in severity since the last VA examination in March 2011, a current examination is warranted.  

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from June 2015 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner should also provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ should readjudicate the issue for higher PTSD ratings.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


